Citation Nr: 0000190	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for gum disease, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1985 to 
July 1989 and from November 1990 to May 1991.  He 
participated in Operation Desert Shield/Desert Storm during 
his second period of verified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  This case has since been 
transferred to the Manchester, New Hampshire VARO.

The veteran also appealed the Philadelphia VARO's denials of 
service connection for inflammatory acne and rhus dermatitis; 
muscle and joint aches; chronic fatigue; a generalized 
anxiety disorder; and gastroesophageal reflux disease, with 
irritable bowel syndrome.  However, in a December 1998 rating 
decision, the Manchester VARO granted service connection for 
a disorder encompassing anxiety, fatigue, muscle and joint 
aches, and gastrointestinal symptoms, all to include as due 
to an undiagnosed illness.  The RO also granted service 
connection for rhus dermatitis and inflammatory acne 
separately.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing an 
etiological relationship between the veteran's current gum 
disease and service.




CONCLUSION OF LAW

Gum disease was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).  Consideration of a 
veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1999).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

The veteran's service medical records indicate dental 
treatment at various intervals between April 1986 and July 
1989.  These records do not suggest any specific disease 
processes, and no dental disorders were noted in the 
veteran's April 1991 separation examination report.  

The first post-service evidence of dental treatment of record 
is an unidentified consultation note from March 1994, which 
indicates a history of a lower interior abscess.  In November 
1995, the veteran underwent a VA general medical examination, 
during which he reported gum disease resulting in the 
extraction of four anterior incisors and the insertion of a 
partial removable bridge.  He also complained of bleeding 
gums.  No specific dental symptomatology was noted, and the 
examiner rendered a diagnosis of gingivitis of unknown 
etiology.

Also, in November 1995, the veteran underwent a VA dental 
examination.  In the report of the examination, the examiner 
noted the veteran's history of dental problems.  The examiner 
also considered the veteran's radiographs, both intraoral and 
extraoral, and observed severe, advanced, and continuing 
deterioration of supporting oral structures, with continual 
loss of alveolar bone in both the maxilla and mandible.  
Moreover, the examiner noted that "[d]ramatic changes have 
occurred radiographically in the bone level from 2 February 
1988 to 19 August 1993" and that, from August 1993 to July 
1995, there was a complete loss of support for the lower 
anterior teeth from #23 to #26 and continuing loss in the 
other areas, especially in the maxillary anterior.  Bone loss 
in the posterior maxilla and mandible was less dramatic, 
except at selected sites.  The examiner found that these 
changes resulted in a reduction in the veteran's ability to 
masticate food, given the loss of the lower front teeth.  The 
diagnosis was "[s]tatus post unknown exposure in the Gulf 
War theater with significant morbidity to the oral structures 
and masticatory function through extensive loss of bone."

In this case, the post-service diagnoses of record suggest 
some difference of opinion between the veteran's examiners as 
to the exact nature of his dental disability.  The November 
1995 VA general medical examination report contains a 
diagnosis of gingivitis, while the report of the November 
1995 VA dental examination indicates that the veteran had a 
diagnosis of "[s]tatus post unknown exposure in the Gulf War 
theater with significant morbidity to the oral structures and 
masticatory function through extensive loss of bone."  Even 
assuming that the veteran does suffer from a specifically 
diagnosed disorder instead of a disability resulting from an 
undiagnosed illness, thus rendering the criteria of 38 C.F.R. 
§ 3.317 (1999) inapplicable, the Board finds sufficient 
evidence linking the veteran's current gum disease to service 
on a direct basis.  In this case, the examiner who conducted 
the November 1995 VA dental examination reviewed the 
veteran's radiographs and found "dramatic changes" between 
February 1988 and August 1993, a period of time overlapping 
with both of the veteran's periods of verified active 
service.  As a result, the examiner rendered the diagnosis 
noted above, which reflects an etiological relationship 
between the veteran's dental problems and service.  In view 
of this diagnosis, which supports the veteran's contentions, 
the Board concludes that the evidence of record supports his 
claim for service connection for gum disease.  


ORDER

Entitlement to service connection for gum disease is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

